Title: [To Thomas Jefferson from Edward? Archer, 3 January 1781]
From: Archer, Edward
To: Jefferson, Thomas


[Swan’s Point, 3 Jan. 1781. The 1816 version of TJ’s Diary of Arnold’s Invasion (Document I in Notes and Documents Relating to the British Invasions in 1781, printed under 31 Dec. 1780) contains the following entry under 3 Jan.: “8. aclock P.M. Received letter from E. Archer Swan’s point that at 12. aclock that day they [the British fleet] were at anchor a little below Jamestown.” Archer’s letter has not been located.]
